DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on Request for Continued Examination, Arguments/Remarks, and Amendments filed on 01/01/20201.
Claims 13-15 and 18 have been amended and claim 21 has been newly added according to Amendments filed on 01/01/2021.
Claims 13-21 are presented for examination.

Allowable Subject Matter
Claims 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 13-20 were rejected under 35 U.S.C. § 103 over U.S. Publication 2012/0191525 to Singh in view of U.S. Publication 2010/0250379 to Giordano in a Final Rejection filed on 11/04/2020. The Applicant has provided the following amendments and persuasive arguments in Arguments/Remarks and Amendments filed on 01/01/20201. 
The Applicant asserts “In general, Singh discusses a singular communications system enhanced to support reward transactions as well as regular financial transactions. See Singh at Abstract (“Thus, the reward communications can be processed as transactions over the communications system in a way similar to and/or together with credit/debit transactions.”) The Examiner also asserts “that the Singh reference discloses utilizing a traditional/default communication method when the user selects financial account to conduct a transaction and if the user selects a reward account to conduct the transaction then the reward communication is 
The Examiner would additionally like to note that the claims recite the limitations “in response to the receiving, displaying on the POS terminal at least two selectable reward program options, wherein the selectable reward program options comprise: a first option to link the MF rewards program network to the payment authorization request, the first option triggering a rerouting from the first communication exchange to the second communication .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
January 14, 2021